COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-207-CV
 
MIDWAY
GAMES WEST, INC.                                               APPELLANT
 
                                                   V.
 
MESA
LOGIC, INC.                                                                 APPELLEE
                                               ----------
             FROM
THE 362ND DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant
Midway Games West, Inc.=s Motion To Voluntarily Dismiss
Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the
appellant, for which let execution issue. 
See Tex. R. App. P. 43.4.
PER CURIAM
PANEL A:  DAUPHINOT, J.; CAYCE, C.J.; and WALKER, J.
 
DELIVERED:  October 19, 2006




[1]See Tex. R. App. P. 47.4.